TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 17, 2022



                                      NO. 03-21-00428-CV


      Greg Abbott, in his Official Capacity as Governor of Texas; State Of Texas; and
       Ken Paxton, in his Official Capacity as Attorney General of Texas, Appellants

                                                 v.

La Joya Independent School District, Edinburg Consolidated Independent School District,
 Hidalgo Independent School District, Brownsville Independent School District, Crowley
     Independent School District, Edcouch-Elsa Independent School District, Lasara
Independent School District, Pharr-San Juan-Alamo Independent School District, DeSoto
   Independent School District, Lancaster Independent School District, Ben Bolt-Palito
  Blanco Independent School District, Fort Worth Independent School District, El Paso
 Independent School District, Shanetra Miles-Fowler, Elias Ponvert, Kim Taylor, Austin
 Community College District, Houston Independent School District, Dallas Independent
    School District, Northside Independent School District, Austin Independent School
  District, Aldine Independent School District, and Spring Independent School District,
                                        Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory orders signed by the trial court on August 27, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the orders. Therefore, the Court affirms the trial court’s interlocutory orders.

Appellants shall pay all costs relating to this appeal, both in this Court and in the court below.